DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.

at least one memory; and 
logic coupled to the at least one memory, the logic to: 
receive analytical information associated with at least one compound, and 
generate at least one encoded representation of the at least one compound, the encoded representation comprising at least one segment representing at least one property of the at least one compound using a plurality of symbols.

Claim 11 is copied below, with the limitations belonging to an abstract idea being underlined.
A computer-implemented method, comprising, by a processor: 
receiving analytical information associated with at least one compound, 
generating at least one encoded representation of the at least one compound, the encoded representation comprising at least one segment representing at least one property of the at least one compound using a plurality of symbols.

The limitations underlined can be considered to describe an abstract idea/mental process related to encoding data. The claims are directed towards a process of generating encoded data to represent analytical information, i.e. an organized conversion of one set of data into an encoded representation. 
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  

The additional limitations of receiving analytical information associated with at least one compound equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)).
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 11 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-10 and 12-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further abstract steps detailing how the data processing algorithm/data encoding is implemented, i.e. additional software limitations, further define the type of data received/additional data received that is subject to the encoding, and/or add an abstract determination of a ion represented in the received data via a comparison. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 
Examiner Note: Dependent claims 2 and 12 suggest that the analytical information is generated during mass analysis of a sample via at least one analytical instrument. As currently claimed, the limitations only define the type of data is received and does not expressly incorporate performing such measurements. The examiner recommends expressly incorporating performing such measurements via at least one of the recited analytical instruments in an effort to tie the claims to a practical application. As stated above, the claims encompass the concept of receiving data, i.e. extrasolution data activity, and encoding information, i.e. an abstract idea. As currently claimed the claims are not tied to a practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brylev (US 20160379100) in view of Crowell (US 2014/0316718).

Regarding claim 1, Brylev discloses generating at least one encoded representation of the at least one compound, the encoded representation comprising at least one segment representing at least one property of the at least one compound using a plurality of symbols (see Abstract and paragraphs 0020-0024 and 0089-0091: 

Brylev does not expressly disclose an apparatus, comprising: 
at least one memory; and 
logic coupled to the at least one memory, the logic to: 
receive analytical information associated with at least one compound, and performing the generation of an encoded representation. 

Crowell discloses an apparatus (see Fig. 7 and paragraphs 0104 and 0106), comprising: 
at least one memory (see Fig. 7 and paragraphs 0021, 0104, and 0106: processing unit); and 
logic coupled to the at least one memory (see Fig. 7 and paragraphs 0021, 0104, and 0106: processing unit), the logic to: 
receive analytical information associated with at least one compound, and implementing/performing data analysis (see Fig. 7 and paragraphs 0021, 0044-0045, 0089, 0104, and 0106: processing unit: processing unit runs software to implement the data analysis, includes receiving and processing intensity data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brylev with the teachings of Crowell, i.e. using a computer apparatus to implement the data analysis, 

Regarding claim 11, Brylev discloses a method that includes generating at least one encoded representation of the at least one compound, the encoded representation comprising at least one segment representing at least one property of the at least one compound using a plurality of symbols (see Abstract and paragraphs 0020-0024 and 0089-0091: assigning a binary code to a measured mixture/compound, binary code comprises a plurality of symbols used to represent to presence or absence of predetermined compound peaks based on mass spectrometry data).

Brylev does not expressly disclose wherein the method is a computer-implemented method, comprising, by a processor, and 
receiving analytical information associated with at least one compound. 

Crowell discloses a method that is a computer implemented method, comprising, by a processor receiving analytical information associated with at least one compound (see Abstract and Fig. 7 and paragraphs 0021, 0044-0045, 0089, 0104, and 0106: processing unit: processing unit runs software to implement the data analysis method, includes receiving and processing intensity data). 


Regarding claim 2, Brylev, previously modified by Crowell, further discloses wherein the analytical information generated during mass analysis of a sample via at least one analytical instrument, the at least one analytical instrument comprising at least one of a liquid chromatography (LC) system, a gas chromatography (GC) system, a mass analyzer system, a mass spectrometer (MS) system, an ion mobility spectrometer (IMS) system, a high-performance liquid chromatography (HPLC) system, a ultra-performance liquid chromatography (UPLC®) system, a ultra-high performance liquid chromatography (UHPLC) system (see Figs 1-8 and paragraphs 0088 and 0091-0092).

Regarding claim 12, Brylev, previously modified by Crowell, further discloses the wherein analytical information generated during mass analysis of a sample via at least one analytical instrument, the at least one analytical instrument comprising at least one of a liquid chromatography (LC) system, a gas chromatography (GC) system, a mass analyzer system, a mass spectrometer (MS) system, an ion mobility spectrometer (IMS) system, a high-performance liquid chromatography (HPLC) system, a ultra-

Regarding claim 3, Brylev, previously modified by Crowell, further discloses wherein the plurality of symbols comprising binary symbols (see Abstract and paragraphs 0020-0024, 0039, and 0089-0091: binary code, i.e. binary symbols)

Regarding claim 13, Brylev, previously modified by Crowell, further discloses wherein the plurality of symbols comprising binary symbols (see Abstract and paragraphs 0020-0024, 0039, and 0089-0091: binary code, i.e. binary symbols).

Regarding claim 4, Brylev, previously modified by Crowell, further discloses wherein the at least one property comprising at least one of a charge, a mass, a mass-to-charge ratio, a retention time, or a drift time (see paragraphs 0089-0091: representative of peak corresponding to a specified a mass-to-charge ratio).

Regarding claim 14, Brylev, previously modified by Crowell, further discloses wherein the at least one property comprising at least one of a charge, a mass, a mass-to-charge ratio, a retention time, or a drift time (see paragraphs 0089-0091: representative of peak corresponding to a specified a mass-to-charge ratio).


Regarding claim 7, Brylev, previously modified by Crowell, further discloses wherein the at least one encoded representation comprising a primary key configured to relate a plurality of samples to the encoded representation and analytical information comprising at least one of analysis information or operating information (see paragraphs 0089-0091: Table/stored database of encoded values contains a primary key, i.e. a common definition of a primary key is any column or set of columns with values that can serve to uniquely identify rows in the table, table also includes information of the presence or absence of detected peaks, analysis information).

Regarding claim 17, Brylev, previously modified by Crowell, further discloses wherein the at least one encoded representation comprising a primary key configured to relate a plurality of samples to the encoded representation (see paragraphs 0089-0091: Table/stored database of encoded values contains a primary key, i.e. a common definition of a primary key is any column or set of columns with values that can serve to uniquely identify rows in the table).

Regarding claim 9, Brylev, previously modified by Crowell, further discloses wherein the at least one segment comprising at least one of a charge associated with the at least one compound in a three-bit segment, a relative time associated with the at least one compound in a ten-bit segment, or a mass-to-charge ratio associated with the compound in a seven-bit segment/a mass-to-charge ratio associated with “n”-bit segment wherein “n” is equal to the number of compounds of interest (see paragraph 0020-0024 and 0040: the “n”-bit segment contains “n” bits associated with a mass-to-

Regarding claim 19, Brylev, previously modified by Crowell, further discloses wherein the at least one segment comprising at least one of a charge associated with the at least one compound in a three-bit segment, a relative time associated with the at least one compound in a ten-bit segment, or a mass-to-charge ratio associated with the compound in a seven-bit segment/a mass-to-charge ratio associated with “n”-bit segment wherein “n” is equal to the number of compounds of interest (see paragraph 0020-0024 and 0040). As such it would have been obvious to one with ordinary skill in the art to have a mass-to-charge ratio associated with the compound in an eleven-bit segment when there are 11 compounds of interest.

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brylev (US 20160379100) in view of Crowell (US 2014/0316718) and Satoh (US 20120085905).

Regarding claim 5, Brylev and Crowell do not expressly disclose wherein the at least one compound comprising a product ion and the at least one property comprising a precursor charge or a precursor mass-to-charge ratio.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brylev in view of Crowell with the teachings of Satoh, wherein the data of interest is associated with both precursor and production ions, for the advantageous benefit of encoding data measured by conventional MS/MS machines. 

Regarding claim 15, Brylev and Crowell do not expressly disclose wherein the at least one compound comprising a product ion and the at least one property comprising a precursor charge or a precursor mass-to-charge ratio.

Satoh discloses wherein the at least one compound comprising a product ion and the at least one measured property comprising a precursor charge or a precursor mass-to-charge ratio (see paragraphs 0024-0024 and 0059: discuss obtaining m/z values of precursor ions and m/z values of product ions). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brylev in view of Crowell with the teachings of Satoh, wherein the data of interest is associated with both 

Regarding claim 8, Brylev and Crowell do not expressly disclose wherein the at least one segment comprising a plurality of segments, wherein at least one first segment encodes information associated with a precursor ion of the compound and at least one second segment encodes information associated with a product ion of the compound.

Satoh discloses wherein the measured data comprises a plurality of segments, wherein at least one first measured data represents information associated with a precursor ion of the compound and at least one second measured data represents information associated with a product ion of the compound (see paragraphs 0024-0024 and 0059: discuss obtaining m/z values of precursor ions and m/z values of product ions). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brylev in view of Crowell with the teachings of Satoh, wherein the data of interest to be encoded is associated with both precursor and production ions, for the advantageous benefit of encoding data measured by conventional MS/MS machines. Once modified, i.e. encoding the measured data of Satoh that comprises information of both product ions and precursors, the modification would meet the claimed limitation of wherein the at least one encoded segment comprising a plurality of segments, wherein at least one 

Regarding claim 18, Brylev and Crowell do not expressly disclose wherein the at least one segment comprising a plurality of segments, wherein at least one first segment encodes information associated with a precursor ion of the compound and at least one second segment encodes information associated with a product ion of the compound.

Satoh discloses wherein the measured data comprises a plurality of segments, wherein at least one first measured data represents information associated with a precursor ion of the compound and at least one second measured data represents information associated with a product ion of the compound (see paragraphs 0024-0024 and 0059: discuss obtaining m/z values of precursor ions and m/z values of product ions). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brylev in view of Crowell with the teachings of Satoh, wherein the data of interest to be encoded is associated with both precursor and production ions, for the advantageous benefit of encoding data measured by conventional MS/MS machines. Once modified, i.e. encoding the measured data of Satoh that comprises information of both product ions and precursors, the modification would meet the claimed limitation of wherein the at least one encoded segment comprising a plurality of segments, wherein at least one . 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brylev (US 20160379100) in view of Crowell (US 2014/0316718) and Ehrlich (US 20120115740).

Regarding claim 10, Brylev and Crowell do not expressly disclose wherein the logic to: receive second analytical information associated with a sample, and determine at least one ion present in the sample via a comparison of the second analytical information and the at least one encoded representation.

Ehrlich discloses wherein the logic to: receive second analytical information associated with a sample, and determine at least one ion present in the sample via a comparison of the second analytical information and the at least one encoded representation (see paragraphs 0035, 0060, and 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brylev in view of Crowell with the teachings of Ehrlich, i.e. using the encoded representation as a template to identify compounds detected in a mass spectroscopy measurement, for the advantageous benefit of efficiently identifying detected compounds present in a measured/unknown sample. 

Regarding claim 20, Brylev and Crowell do not expressly disclose further comprising receiving second analytical information associated with a sample, and determine at least one ion present in the sample via a comparison of the second analytical information and the at least one encoded representation.

Ehrlich discloses wherein the logic to: receive second analytical information associated with a sample, and determine at least one ion present in the sample via a comparison of the second analytical information and the at least one encoded representation (see paragraphs 0035, 0060, and 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brylev in view of Crowell with the teachings of Ehrlich, i.e. using the encoded representation as a template to identify compounds detected in a mass spectroscopy measurement, for the advantageous benefit of efficiently identifying detected compounds present in a measured/unknown sample. 




Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grotch (Computer Identification of Mass Spectra Using Highly Compressed Spectral Codes) in view of Crowell (US 2014/0316718).

Regarding claim 1, Grotch discloses generating at least one encoded representation of the at least one compound, the encoded representation comprising at least one segment representing at least one property of the at least one compound 

Grotch does not expressly disclose an apparatus, comprising: 
at least one memory; and 
logic coupled to the at least one memory, the logic to: 
receive analytical information associated with at least one compound, and performing the generation of an encoded representation. 

Crowell discloses an apparatus (see Fig. 7 and paragraphs 0104 and 0106), comprising: 
at least one memory (see Fig. 7 and paragraphs 0021, 0104, and 0106: processing unit); and 
logic coupled to the at least one memory (see Fig. 7 and paragraphs 0021, 0104, and 0106: processing unit), the logic to: 
receive analytical information associated with at least one compound, and implementing/performing data analysis (see Fig. 7 and paragraphs 0021, 0044-0045, 0089, 0104, and 0106: processing unit: processing unit runs software to implement the data analysis, includes receiving and processing intensity data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grotch with the teachings of Crowell, i.e. using a computer apparatus to implement the data analysis, for the advantageous benefit of using conventional technology to quickly and efficiently 

Regarding claim 11, Brylev discloses a method that includes generating at least one encoded representation of the at least one compound, the encoded representation comprising at least one segment representing at least one property of the at least one compound using a plurality of symbols (see page 3 Spectral Abbreviation and page 4 left column second paragraph: encoding peaks).

Grotch does not expressly disclose wherein the method is a computer-implemented method, comprising, by a processor, and 
receiving analytical information associated with at least one compound. 

Crowell discloses a method that is a computer implemented method, comprising, by a processor receiving analytical information associated with at least one compound (see Abstract and Fig. 7 and paragraphs 0021, 0044-0045, 0089, 0104, and 0106: processing unit: processing unit runs software to implement the data analysis method, includes receiving and processing intensity data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grotch with the teachings of Crowell, i.e. using a computer apparatus to implement the data analysis, for the advantageous benefit of using conventional technology to quickly and efficiently 

Regarding claim 6, Grotch, previously modified by Crowell, further discloses wherein the at least one encoded representation comprising a 128-bit string (see page 3 Spectral Abbreviation and page 4 left column second paragraph: 128-bit code).

Regarding claim 16, Grotch, previously modified by Crowell, further discloses wherein the at least one encoded representation comprising a 128-bit string (see page 3 Spectral Abbreviation and page 4 left column second paragraph: 128-bit code).



Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Platt (US 20150090872) discloses encoding mass spectrometer data using a plurality of segments of binary data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865